DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 2-4 and 16-17 are canceled. Claims 1, 5-15, and 18-22 are pending of which claims 8, 11-15 and 18 are withdrawn. Amendments have overcome or rendered moot rejections under 35 USC 112(b) regarding the dependency of claim 21. 

Claim Interpretation
Amendment to claim 7 filed January 13, 2022 clarifies any potential uncertainty which had previously required a statement of claim interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (EP0414376A2) in view of Patzelt (US5462234). Both references are cited in prior office actions.
Regarding claim 1, Ohashi discloses a method for producing a powdered starting material (alloy powder page 2 lines 47-55) provided for production of rare earth magnets (page 2 lines 47-48). Ohashi discloses pulverizing an alloy that includes at least one rare earth metal (page 2 lines 49-51), to form a powdered intermediate product (alloy powder usually having a considerably broad particle size distribution page 2 lines 49-54, page 3 lines 30-31); said powdered intermediate product includes at least one rare earth metal (page 2 lines 49-54, page 3 lines 13-31). Ohashi discloses carrying out a classification comprising carrying out at least one classification (page 4 lines 18-31) aimed at particle size and/or density for the powdered intermediate product (removing particles having a diameter smaller than 2 µm from the alloy powder page 2 line 55, page 4 lines 18-31). Ohashi discloses, using at least one dynamic classifier to separate a fraction from the powdered intermediate product (particle-size classifier machine utilizing a combination of a rotative force and air stream page 4 lines 32-35). In one example (Example 3 page 6), Ohashi discloses carrying out two classification operations directed at particle size, the two classification operations following one another in time (“alloy powder was subjected twice to the treatment of particle size classification in the same manner as in Example 1” page 6 lines 36-37; Example 1 uses an air stream particle size classifier “while the classifier plate was under rotation” 5 lines 36-38, which Ohashi describes as using a combination of a rotative force and air stream page 4 lines 32-35, which structurally is a dynamic classifier). Ohashi discloses that for one of the classification operations, coarse material is separated from the portion of the powdered intermediate product (“secondly to remove the coarse particles larger than 20 µrn from the coarser fraction obtained in the first classification treatment” page 6 lines 37-38) and that for another of the two classification operations fine material is separated from the portion of the powdered intermediate product (“The alloy powder was subjected twice to the treatment of particle size classification in the same manner as in Example 1,firstly to remove the fine particles smaller than 2 µrn ” page 6 lines 36-37). Note that present claim 1 does not require an order in which fine and coarse material is separated from the portion. Ohashi discloses that the two classification operations performed by the dynamic classifier provide a fraction of the portion of the powder intermediate product (“The thus obtained powder fraction of the intermediate particle size distribution” page 6 lines 38-39). Ohashi discloses the fraction forms the starting material for manufacturing permanent magnets (“The alloy powder was processed into a sintered permanent magnet” page 6 line 42). As the powdered material is a rare-earth containing alloy (page 6 lines 3-4, 30), the magnet that forms from such powdered material is a rare earth magnet.
Ohashi discloses, using at least one dynamic classifier to separate a fraction from the powdered intermediate product (particle-size classifier machine utilizing a combination of a rotative force and air stream. page 4 lines 32-35) thereby providing at least one dynamic classifier to the method. The classification disclosed by Ohashi is directed at particle size and/or density for the powdered intermediate product and, in doing so, separates the fraction from the powdered intermediate product (each particle is subjected to centrifugal force by the rotation of the machine and a reactive force by the air stream so that too coarse particles are struck out from the body of the powder by centrifugal force while too fine particles are separated from the body of the powder by means of the reactive force of the air stream page 4 lines 35-40). Ohashi discloses that the classifier comprises a dispersing disc which has a rotating velocity (page 4 lines 32-36, 40-41). As a rotating disc which disperses powdered material based on size does perform the task of classifying, the dispersing disc which has a rotating velocity disclosed by Ohashi meets the claimed limitation that the at least one dynamic classifier comprises a classifying rotor.
Ohashi discloses using combinations of known classifiers in order to set the size of the starting material (page 4 lines 26-27). Of the types of known classifiers, Ohashi suggests screens of an appropriate mesh openings in combination which other known classification processes (page 4 lines 26-27), Example 3 of Ohashi passes pulverized material through mesh openings before the classifications (page 6 lines 30-41), and screens are a type of static classifier. Ohashi does not disclose that intermediate product is first sent to a static classifier and that a portion of the product classified in the static classifier is classified in the dynamic classifier.
Patzelt teaches arranging classifiers to separate fine and coarse gained particles (column 1 lines 5-6, 31-39, column 2 lines 2-8). Patzelt teaches that pulverized (crushed) material is fed to a first classifier, a fraction from the first classifier is sent to a second classifier, and a fraction separated in the second classifier is the finished material (column 2 lines 8-26). Patzelt teaches that the second classifier is a dynamic classifier (column 2 lines 18-21, claim 5) and that the first classifier is a static classifier (column 2 lines 61-64, claim 9). Patzelt further teaches an embodiment in which material passes through a cyclone before a dynamic classifier (column 2 lines 45-56). Patzelt teaches that the arrangement is an efficient use of space (column 2 lines 42-45), that prior art arrangements are unfavorable in energy terms (column 1 lines 25-27) and that the arrangement taught by Patzelt has a more favorable energy consumption (column 3 lines 8-10). 
Both Ohashi and Patzelt teach using classifiers to separate coarse and fine materials following a pulverizing step, and Ohashi suggests a type of static classifier in combination with a dynamic classifier.
It would have been obvious for one of ordinary skill in the art to use the arrangement taught by Patzelt of a pulverizer which feeds to a first static classifier which feeds to a second dynamic classifier because of the advantages in energy and efficiency taught by Patzelt. Further, as Ohashi is open to combinations of known classifiers (page 4 lines 24-27), and Ohashi discloses best results occur when using a dynamic classification machine (page 4 lines 32-44), it would have been obvious for one of ordinary skill in the art to combine the dynamic classifier disclosed by Ohashi with other classifiers in a configuration known in the art. In combining arranging classifiers in such a way known in the art, it would have been necessary to look to the art for appropriate combinations of classifiers, and in looking to the art, it would have been obvious for one of ordinary skill in the art to use the combinations taught by Patzelt as advantageous arrangements (column 3 lines 8-10), including the embodiment in which a portion from a cyclone is sent to a dynamic classifier (column 2 lines 45-56). The present disclosure identifies a cyclone as a static classifier (paragraph [0038] of the present disclosure). Ohashi in view of Patzelt contain each element claimed, although not necessarily in a single reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; in view of Patzelt’s taught arrangement, one of ordinary skill in the art could have combined the presently claimed elements by arranging as taught by Patzelt, and in combination, each element merely performs the same sorting and classification functions as the classifiers taught by Ohashi and Patzelt do separately; one of ordinary skill in the art would have recognized that the results of effective classification to coarse and fine powder material in the combination were predictable in view of Ohashi (page 4 lines 45-53) in view of Patzelt (column 2 line 45 to column 3 line 2). In evaluating Ohashi in view of Patzelt through the scope taught by the references, it would have been obvious for one of ordinary skill in the art to combine the classifier comprising a cyclone taught by Patzelt with the process disclosed by Ohashi according to the arrangements taught by Patzelt to yield predictable results. See MPEP 2143(I)(A).
Regarding claim 5, Ohashi discloses that the two classification operations are performed with exactly one dynamic classifier (page 5 lines 36-38, page 6 lines 36-40).
Regarding claim 6, Ohashi discloses that the pulverization occurs in two steps (page 4 lines 10-12). Note than any pulverization step is “mechanical” to some extent as pulverization requires some physical movement of particles.
Regarding claim 7, Ohashi does not disclose classification occurs under a protective gas atmosphere, but Ohashi discloses that pulverization occurs under protective gas such as nitrogen to prevent oxidation (page 4 lines 14-17), that sintering is performed under a protective gas atmosphere such as nitrogen (page 5 lines 1-3), and that nitrogen is used as a carrier gas in the classification (page 5 line 38). For the classification step itself, Ohashi introduces air to the pulverized material (page 4 lines 27, 40), and air is > 75% nitrogen by volume. Considering Ohashi uses a protective gas in the pulverization and sintering, and Ohashi uses that same gas in classification, it would have been obvious for one of ordinary skill in the art to use a nitrogen atmosphere in the classification step in the process disclosed by Ohashi. The overall teachings of Ohashi suggest that a protective gas atmosphere would prevent oxidation of the particles in a classifier.
Regarding claim 22, Ohashi discloses that the dynamic classifier classifies the portion of the powdered intermediate product and also disperses the portion of the powdered intermediate product (“This machine is provided with a mechanism for dispersing the alloy particles as fed in the circumferential direction by means of the centrifugal force utilizing radially arranged dispersing channels, dispersing blades or dispersing boards and a mechanism for dispersing the particles by passing the powder through a narrow gap between a dispersing disc and the casing” page 4 lines 32-36).  Ohashi discloses that a result of which the fraction is separated from the portion of the powdered intermediate product and forms the starting material (page 6 lines 36-42).

Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (EP0414376A2) in view of Patzelt (US5462234) as applied to claim 1 above, and further in view of Kuniyoshi (EP2273513A1). All references were cited in prior office actions.
Regarding claim 9, Ohashi teaches manufacturing sintered rare earth magnets from the produced starting material (page 5 lines 1-9, 16-18). Ohashi does not disclose or suggest all the steps recited in claim 9.
Kuniyoshi teaches a method for producing a powdered starting material (a high-purity fine powder [0064]) provided for production of rare earth magnets [0001], [0054]. Kuniyoshi teaches pulverizing an alloy [0056-59] including at least one rare earth metal (small R mole fraction [0057]). Kuniyoshi teaches carrying out at least one classification [0063] aimed at particle size and/or density for the powdered intermediate product (particle size is by using a pulverizer with a classifier [0063]). Kuniyoshi teaches that the classifier itself has a rotational frequency [0063], thereby identifying the classifier as a dynamic classifier. The classification taught by Kuniyoshi is directed at particle size and/or density for the powdered intermediate product and, in doing so, separates the fraction from the powdered intermediate product [0063], [0099]. Kuniyoshi teaches that the intermediate product from the classification step forms the starting material provided for manufacturing rare earth magnets [0074-79]. Kuniyoshi teaches introducing the starting material into a die molds and pressing (compressing) the starting material into the die [0070], [0073], thereby forming blanks from the starting material. As a die in a compression process necessarily defines a molding surface, Kuniyoshi teaches the claimed limitations on molds. Kuniyoshi teaches sintering the blanks [0074-79], and exposing the sintered blanks to a magnetization pulse [0083] so that as a result the sintered blanks that have been exposed to a magnetization pulse are formed as rare earth magnets [0083].
Both Ohashi and Kuniyoshi teach substantially similar processes for preparing starting material from an alloy including a rare earth element, including steps of pulverizing and classifying with a dynamic classifier. Both Ohashi and Kuniyoshi further teach forming a sintered rare earth magnet from the classified starting material.
Given the substantial similarities in the processes taught by Ohashi and Kuniyoshi, it would have been obvious for one of ordinary skill in the art to form a sintered magnet by the process taught by Kuniyoshi with the starting material formed in the process disclosed by Ohashi in view of Patzelt. Given both Ohashi and Kuniyoshi teach forming sintered rare earth magnets from classified powdered material containing at least one rare earth element, the degree of the similarity of the references is sufficient to show that that there would be a reasonable expectation of success of forming a sintered rare earth magnet in forming a sintered magnet by the process taught by Kuniyoshi with the starting material formed in the process disclosed by Ohashi in view of Patzelt.
Regarding claims 10 and 20, Ohashi discloses that the volume fraction of the fine particles having a diameter smaller than 2 µm in the starting material powder after the particle size classification does not exceed 1% (page 4 lines 51-53), which directly meets the limitations of claim 10 and significantly overlaps the range recited in claim 20. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Note that claim 10 may be met by only one of the elements recited with “and/or”.
Regarding claim 19 Ohashi discloses that the as pulverized (pre-classification) powder should have an average diameter between 3 and 10 µm, and that the classification preferably removes powders finer than 2 µm and coarser than 50 µm (page 4 lines 20-25), which broadly encompasses the claimed range. Kuniyoshi teaches that the powder material is a high-purity fine powder [0064], a size range of 3 µm or less [0070] and an example of the classified powder taught be Kuniyoshi has a D50 of 2.8 µm or less [0099]. A range defined by 3µm or less lies entirely within a range defined by 8 µm or less. Given that the particle sizes taught by Kuniyoshi, are fine with a size D50 of 3 µm or less, the average size of the powder in the process classified by Ohashi are 3 to 10 µm, and Ohashi separates out coarse grains, it would have been obvious to one of ordinary skill in the art that the number of particles with a size >8µm in the process disclosed by Ohashi in view of Patzelt and Kuniyoshi is low, and the percentage of particles with a size >8 µm is likely lower than 1 percent by volume.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (EP0414376A2) in view of Patzelt (US5462234) as applied to claim 1 above, and further in view of Durant (US 5976224).
Ohashi discloses entraining the portion of the powdered intermediate product to be fed to the dynamic classifier with a gas (a reactive force by the air stream page 4 lines 37-38) and supplying the entrained portion to the at least one dynamic classifier (page 4 lines 32-40). Ohashi discloses that the dynamic classifier comprises radially arranged dispersing channels, the channels feed and disperse the powder to the classifier and over the classifying rotor (dispersing disc which has a rotating velocity) to separate the fraction from the portion (page 4 lines 32-44). As the Ohashi discloses the rotating disc and not the channels are moving, the channels themselves in the process disclosed by Ohashi are static. Note that Ohashi states that it is the distributions channels themselves that perform the feeding (This machine is provided with a mechanism for dispersing the alloy particles as fed in the circumferential direction by means of the centrifugal force utilizing radially arranged dispersing channels page 4 lines 33-35). Ohashi discloses adjusting the particle size classification can by controlling the rotating velocity of the dispersing disc (rotor) (page 4 lines 40-41) thereby showing that the rotor participates in the separation of the classification process. A vane cage is an enclosure with radially arranged dispersing channels, but Ohashi does not specify that the radially arranged dispersion channels are arranged as a vane cage.
Durant provides background of sorting pulverized particle material with static and dynamic (rotary) classifiers familiar to one of ordinary skill in the art (column 3 line 36 to column 4 line 56). Durant teaches that in a dynamic (rotary) classifier, air is entrained with air and directed to rotating parts through vane cages (a series of squirrel cage like vanes) for which the rotational velocity of the rotating parts is controlled (column 3 lines 54-59). 
In view of Durant’s teachings that the openings which direct air and pulverized materials in dynamic (rotary) classifiers are arranged in a vane cage, it would have been obvious to one of ordinary skill in the art that the distribution channels in the process disclosed by Ohashi form a vane cage structure.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant remarks that amended claim 1 incorporates the limitations of previously recited claim 4 which was indicated as allowable. While many of the limitations added to claim 1 by amendment are those recited in previously presented claim 4, there are differences between currently presented claim 1 and previously presented claim 4. Notably previously recited claim 4 required a separate renewed classification which was previously recited in independent claim 1 in addition to the at least two classification operations introduced in previous dependent claim 4. The recitation of the renewed classification step which has since been deleted in combination with the additional at least two classification operations was the crux of the reasons for indicating previously presented claim 4 as allowable over the prior art in the office action dated March 11, 2022. Present claim 1 removes the renewed classification operation which was present in addition to the at least two classification operations requirements when claim 4’s dependence on claim 1 was considered. The very reasons for indicating claim 4 allowable over the prior art directed applicant to page 6 lines 36-38 of Ohashi (EP0414376A2) which is relied upon in the current office action to show obviousness of the present claims over the prior art. Previously recited claim 4 (January 13, 2022 version) remains allowable over the prior art; however, this includes all limitations of previously recited claim 4 including those limitations incorporated by dependence on claim 1 (January 13, 2022 version).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145(IV). Specifically, with regards to rejections under 35 USC 103 over Ohashi in view of Patzelt (US5462234), arguments that Ohashi fails to disclose a static classifier are not persuasive because Patzelt, not Ohashi is herein relied upon to meet the static classifier limitations, including the limitation that such static classification occurs before dynamic classification. Ohashi, not Patzelt, is relied upon to meet the limitations “carrying out at least two classification operations directed at particle size and/or particle density using at least one dynamic classifier, the at least two classification operations following one another in time”. 
Further note that Ohashi does exemplify a screen classification prior to dynamic classification (page 5 lines 29-30), and Ohashi discloses using combinations of known classifiers in order to set the size of the starting material (“Applicable methods for the particle size classification include those utilizing screens of an appropriate mesh opening, rotative force, air stream and the like as well as combinations of these different principles” page 4 lines 26-27). Applicant’s argument that Ohashi intends such combinations as part of one single classification operation cannot be persuasive in view of Ohashi’s explicit disclosure of using a screen classification as a separate operation from dynamic classification in Example 1 (page 5 lines 28-38). Note particularly that after screen sieving, Ohashi pulverizes the resulting intermediate product (page 5 lines 29-31) which physically cannot happen if the screen classification and the dynamic classifier are the same operation.
If applicant’s arguments are intended to be interpreted that Ohashi does not disclose the presently claimed limitations directed to the at least two dynamic classifications operations, such arguments would not be persuasive in view of Example 3 of Ohashi which performs two dynamic classifications operations one of which separates coarse material and another of which separates fine material (page 6 lines 36-40).
Arguments that Ohashi does not disclose multiple classifier machines are not persuasive because the claim only requires at least one dynamic classifier, and Ohashi is not relied upon to meet other classifier limitations. Note that present claim 5 requires that at least two classification operations be performed by exactly one dynamic classier. Patzelt, not Ohashi is relied upon to meet the static classifier limitation, and it is debatable whether a static cyclone may be considered a machine as though air and particulate matter pass through a cyclone classifier, the structural components of the cyclone unit themselves remain static.
Arguments that one of ordinary skill in the art would not combine Ohashi and Patzelt because neither reference shows “that their respective teachings fail to provide adequate particle size” is not persuasive because it amounts to an argument that adequacy in and of itself is a deterrent to modification when one of ordinary skill in the part is presented with new information. As “the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention” (MPEP 2143.01(I)), the presence of adequate results certainly does not negate a rationale for combining.
As stated in the office action dated November 17, 2021, and repeated in the office action dated March 11, 2022, regarding the motivation/rationale for combining Ohashi and Patzelt with reference to In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006), Patzelt indicate that “This grinding plant is also distinguished by a favourable energy consumption.” (column 3 lines 8-9), and the grinding plant which Patzelt discloses includes the classifier arrangement. Further, Patzelt establishes that two-stage classification systems are known to one of skill in the art (column 1 lines 10-15), and discloses embodiments in which cyclone/static classifiers are disposed upstream of dynamic classifiers (column 2 line 45 to column 3 line 2), thereby providing some articulated reasoning with some rational underpinning for the combination. Further, in view of the amendment, the grounds of rejection have been updated to directly follow the guidance described in MPEP 2145(I)(A) for combining prior art elements according to known Methods to yield predictable results. Such rationales amount to more than “mere conjecture” as alleged by applicant. As Patzelt conducts static classification before dynamic classification (column 2 lines 18-64), the combination of Ohashi in view of Patzelt as applied would result in the static classification taught by Patzelt (column 2 lines 18-64), and the two classification operations using at least one dynamic classifier disclosed by Ohashi thereafter (page 6 lines 36-42).
Examiner notes that Patzelt attributes the favorable energy consumption to the mill as a whole (column 3 lines 9-10) which includes the classifier arrangements, and the air inlet exhaust connections to which applicant attributes advantages by Patzelt still refer to the classifier arrangements themselves. See the below portions from Patzelt: 
    PNG
    media_image1.png
    316
    366
    media_image1.png
    Greyscale
 Given Patzelt teaches classifier arrangements as advantageous (column 1 lines 40-54), and one such arrangement places static classifiers before dynamic classifiers (column 2 lines 18-64), applicant’s arguments is unpersuasive in showing nonobviousness of the presently claimed invention over Ohashi in view of Patzelt.
Applicant acknowledges rejection of dependent claims but only specifically argues their rejection with reference to independent claim 1. Such arguments are not persuasive for the reasons given above.
Applicant’s provisional request for an interview is acknowledged; however, given the significant departure of the claimed subject matter from the claims previously indicated as allowable over the prior art, a detailed action on record from the office was required. Applicant is encouraged to review the reasons for indicating allowable subject matter presented March 11, 2022 and repeated below and to keep in mind that such reasons for indicating allowable subject matter relied on all limitations of previously recited claim 4, including those incorporated by dependence on claim 1.

Allowable Subject Matter
In order to remind applicant of the allowable subject matter in the application, reasons for indicating claims 4-5 filed January 13, 2022 as allowable over the prior art are repeated below, modified to assign a proper date to the claims. The subject matter recited in the version of claim 4 presented January 13, 2022 remains allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 (January 13, 2022) recites a method for producing a powdered starting material provided for production of rare earth magnets comprising carrying out a classification using at least one static classifier to separate a portion of the powdered intermediate product; carrying out at least one classification directed at particle size and/or particle density using at least one dynamic classifier to separate a fraction from the portion of the powdered intermediate product, dispersing the fraction using the at least one dynamic classifier for establishing a homogenous distribution of particles in the fraction, and carrying out a renewed classification using the at least one dynamic classifier to separate a further fraction from the dispersed fraction. Claim 1 (January 13, 2022) thereby requires a step of carrying out a classification using at least one static classifier, a step of carrying out at least one classification directed at particle size and/or particle density using at least one dynamic classifier, and a separate step of carrying out a renewed classification using the same at least one dynamic classifier. Claim 4 (January 13, 2022) further recites “said at least one classification comprises at least two classification operations that follow one another”. As claim 1 (January 13, 2022) explicitly distinguishes among “a classification using at least one static classifier”, “at least one classification directed at particle size and/or particle density using at least one dynamic classifier”, and “carrying out a renewed classification using the same at least one dynamic classifier”, the “at least two classification operations that follow one another” recited in claim 4 (January 13, 2022) are separate from the “renewed classification using the same at least one dynamic classifier” in claim 1 (January 13, 2022). Claim 4 (January 13, 2022) further specifies that “as part of a classification of the at least one dynamic classifier directed at particle size and/or particle density, coarse material is separated from the portion of the powdered intermediate product and wherein as part of a second classification of the at least one dynamic classifier, directed at particle size and/or density, fine material is separated from the portion of the powdered intermediate product” which both makes it explicitly clear that claim 4 (January 13, 2022) further limits only the step of carrying out at least one classification directed at particle size and/or particle density using at least one dynamic classifier, the steps of claim 4 (January 13, 2022) work upon the portion to form the fraction and not upon the fraction, and  that both the first and second classification are performed using “the at least one dynamic classifier”. Note that while “at least one dynamic classifier” is open to more than one classifier, references to “the at least one dynamic classifier” in claim 4 (January 13, 2022) require the same “at least one dynamic classifier”.
Ohashi (EP0414376A2) in view of Patzelt (US5462234) is the combination of prior art references presently relied upon to meet independent claim 1. Ohashi does disclose and example in which intermediate powder material is subjected to the same classification twice (page 6 lines 36-38), but Ohashi does not disclose or suggest that any individual one of these two classification passes comprises at least two classification operations using at least one dynamic classifier (a renewed classification (failure to disclose the renewed classification in any of the individual classification steps).
Kuniyoshi (EP2273513A1) which was relied upon to meet all limitations of claim 1 as originally filed neither discloses nor suggests the sequence of classification operations required of claim 4 (January 13, 2022).
Claim 5 (January 13, 2022) depends on claim 4 (January 24, 2022), and therefore incorporates all limitations of claim 4 (January 13, 2022) by reference and is allowable over prior art for reasons given above for claim 4 (January 13, 2022).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736